Citation Nr: 0901781	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  00-20 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for a lateral meniscal 
injury of the left knee, currently rated as 10 percent 
disabling.

(The issues of entitlement to service connection for post-
traumatic stress disorder, hypertension, migraines, heart 
disorder, right knee disorder, asthma, defective vision, 
bilateral lung disorder and a back disorder, as well as 
entitlement to a total disability rating for compensation 
based on individual unemployability, will be addressed in a 
separate decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1983 to April 
1983.  Active duty for training from October 1985 to January 
1986 is also indicated by evidence of record.

This case was previously before the Board of Veterans' 
Appeals on appeal from adverse action by the Department of 
Veterans Affairs Regional Office in Chicago, Illinois.  In a 
May 2001 Board decision, the Board in pertinent part denied 
the veteran's claim for a rating in excess of 10 percent for 
a lateral meniscus injury of the left knee.  The veteran 
appealed this decision to the United States Court of Veterans 
Appeals (Court).  In a January 2002 Court Order, following a 
joint motion for partial remand, the Court vacated that 
potion of the Board May 2001 decision that denied the 
veteran's claim for an increased rating for a lateral 
meniscus injury of the left knee.  This claim was then 
remanded by the Board in June 2003 and August 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  While 
the veteran was afforded an examination for his disability in 
October 2003, the veteran's representative indicated in a 
December 2007 statement that the veteran's symptoms have 
worsened since that examination.  The Court has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The veteran 
and his representative argue that the left knee disability 
has increased in severity recently and a VA examination is 
required.  As the current level of disability is at issue, a 
contemporaneous examination of the veteran's left knee is 
necessary to accurately assess his disability picture.

Accordingly, the case is REMANDED for the following action:

1.	The AMC should afford the veteran an 
examination to determine the current 
level of severity of his left knee 
disability.  The claims folder and a 
copy of this Remand must be made 
available to the examiner who should 
indicate on the examination report that 
(s)he has reviewed the folder in 
conjunction with the examination. Any 
indicated studies should be performed 
and the examination report should 
comply with all AMIE protocols for 
rating knee disabilities.

2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claim. If action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified by the RO; however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2008).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




